DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
	A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.

For claims 1 and 11, the Examiner notes that the biological sample, first material, and second material are not structural features of the claimed device, but instead represent the material worked upon by the device.  As such, the biological sample, first material, and second material does not impart patentability to the claims.  Additionally, for claim 1, the Examiner notes that the claim does not state whether the magnetic beads are located in the chamber prior to use, or if the magnetic beads are introduced into the chamber simultaneous with the sample.  The Examiner’s interpretation of claim 1 is that the magnetic beads are introduced along with the sample, thus the magnetic beads also represent a material worked upon which does not impart patentability to the device.
For claim 5, the Examiner notes that the centrifugal force and the magnetic force are not structural elements of the claim.  The centrifugal force and magnetic force recite what occurs to the first and second materials, but does not impart any structure to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-14, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sample" in 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that it is unclear if “the sample” refers to the biological sample recited in lines 1-2, or if “the sample” refers to an additional sample introduced into the device.
For claim 1, the rotation axis is unclear as the Examiner cannot determine if the claimed rotation axis is a structural element of the device.  At paragraph 0064 (pre-grant publication) the specification states that the rotation axis is the “center of the body,” but does not indicate whether the rotation axis is a structure, or a point or line along which the body rotates.  If Applicant intends to recite the rotation axis as a structural element, the claim should be amended to clearly state that the rotation axis is a structural element. 
For claims 11-13, it is unclear how the claims further limit the positively claimed elements of claim 1 as claims 11-13 are directed to components identified above as the material worked upon by the claimed device.
For claim 14, it is unclear how one makes a comparison between the density of the density gradient medium, the first material, and the magnetic beads as the claim does not provide any parameters or values by which one can compare the densities.  Additionally, the Examiner notes that the first material and magnetic beads are not required by the claim as the first material and magnetic beads are materials worked upon by the claimed device.  As such, the Examiner cannot determine the metes and bounds of the claim as it is unclear how one can make a density comparison between a medium in the device and additional components or materials that are not required to be present.
For claims 17 and 18, it is unclear what Applicant regards as a separate space or a different space.  Specifically, it is unclear if the claimed spaces are areas within the chambers, or if Applicant is referring to a separate location within the disc denoted as a space.  Also, the Examiner notes that a space is not a structure, thus claims 17 and 18 are unclear with respect to where the materials are transferred to and/or separated.  Additionally, the Examiner notes that claim 16 (from which claims 17 and 18 depend) does not require a separate space or different spaces.  For the purposes of examination, the Examiner will read any prior art mixing chamber and separating chamber as having separate/different spaces as recited in claims 17 and 18.
For claim 20, it is unclear how the second material has a center of rotation, as the center of rotation applies to the disc itself and not the materials within the disc.  If Applicant’s intent is to claim the second material within a chamber having a center of rotation, the claim should be amended to clearly state that the second material has its own center of rotation separate from that of the disc. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harding et al., (US 2008/0102537).
For claim 1, Harding et al., teach a microfluidic device (paragraph 0019) comprising a coupon rotatable on an axis (body, paragraphs 0020, 0032), a mixing chamber in the coupon (paragraph 0029), a separation chamber in the coupon (paragraph 0038), and a magnet positioned outside the separation chamber (paragraph 0043).  With respect to the separation chamber, the Examiner notes that reference to Harding et al., teach a detection chamber acting as a separation chamber, or adding an intermediate channel between the mixing chamber and the detection chamber acting as a separation chamber (paragraph 0038).  The Examiner notes that the biological sample, first material, second material, and magnetic beads all represent the material worked upon by the device and do not impart patentability to the claims.
For claim 2, Harding et al., teach a micro-valve in a channel that connects the mixing chamber to the separation chamber (paragraph 0049).
For claim 3, Harding et al., teach the separation downstream of the mixing chamber and the rotation axis (figure 3 #30).  
For claim 11, the Examiner notes that the first material is not a structural feature of the claimed device, but instead represents the material worked upon by the device.
For claims 12 and 13, the Examiner notes that the magnetic beads are not a structural feature of the claimed device, but instead represent the material worked upon.
Regarding claim 14, Harding et al., teach a medium having density higher than the sample and lower than the magnetic beads (paragraphs 0026, 0032, 0040).
For claim 15, Harding et al., teach a centrifugal force and a magnetic force applied outward of the rotation axis (paragraphs 0026, 0040, 0042, 0043).
For claim 16, Harding et al., teach a method of separating materials comprising providing a sample liquid (sample, paragraph 0024) having an analyte (first material, paragraph 0024), combining a suspension liquid (second material, paragraph 0025) with magnetic beads (paragraph 0025), and applying a centrifugal force and a magnetic force (paragraphs 0026, 0040, 0042, 0043) to separate the first material from the second material combined with magnetic beads (paragraphs 0038, 0040, 0042, 0043).
For claims 17 and 18, Harding et al., teach separating the first and second material in separate/different spaces (paragraphs 0038, 0040, 0042, 0043).  The Examiner notes that the claims are being read in light of the rejection under 35 U.S.C. 112(b) in which the claimed “spaces” are indefinite.
For claim 19, Harding et al., teach mixing the magnetic beads with the sample (paragraph 0034).
For claim 20, Harding et al., teach applying a magnetic field in a direction away from the center of rotation (paragraphs 0042, 0043).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al., (US 2008/0102537) in view of Kim et al., (US 2014/0154664).
Regarding claims 4-6, Harding et al., teach a microfluidic device (paragraph 0019) comprising a coupon rotatable on an axis (body, paragraphs 0020, 0032), a mixing chamber in the coupon (paragraph 0029), a separation chamber in the coupon (paragraph 0038), and a magnet positioned outside the separation chamber (paragraph 0043).  With respect to the separation chamber, the Examiner notes that reference to Harding et al., teach a detection chamber acting as a separation chamber, or adding an intermediate channel between the mixing chamber and the detection chamber acting as a separation chamber (paragraph 0038).  Harding et al., do not teach a partition wall having an inclined surface.
Kim et al., teach a microfluidic space comprising a partition wall (figure 5 #600) formed between first and second spaces (figure 5 #’s 111, 112) wherein the partition wall has an inclined surface ending in a flat top surface (figure 5 #607).  Kim et al., teach that it is advantageous to provide a partition wall as a means of restricting flow of a sample in a radial direction (paragraphs 0017, 0066).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Harding et al., to include a partition wall in the separation chamber in order to restrict flow of a sample in a radial direction as taught by Kim et al.
Regarding claim 7, Harding et al., teach a waste chamber fluidically connected to the detection/separation chamber (storage chamber, paragraph 0047).
Regarding claims 8 and 9, Kim et al., teach a second channel comprising a valve wherein the channel is above the partition wall (figure 9C VS).
Regarding claim 10, Harding et al., teach a magnet outside the detection/separation chamber in a radial direction with respect to the detection/separation chamber (figure 3 #40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798